UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2010 The Mexico Fund, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 811-02409 (Commission File Number) 13 306 9854 (I.R.S. Employer Identification No.) 1treet, NW, Suite 1100 Washington, DC 20006 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (202) 261-7941 (none) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Pursuant to Regulation FD Rules 100-103, The Mexico Fund, Inc. (the “Fund”) furnishes the Monthly Summary Report of the Fund’s Investment Adviser. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is filed as part of this report: (i)October 2010 Monthly Summary Report SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Mexico Fund, Inc. By: /s/ Sander M. Bieber Date:November 5, 2010 Sander M. Bieber Assistant Secretary
